Title: To George Washington from Justus Erick Bollmann, 3 March 1796
From: Bollmann, Justus Erick
To: Washington, George


          
            Sir
            170 High street [Philadelphia] March 3. 1796
          
          If I am not mistaken Your Excellency mentioned, when I had the honor to wait on You about three weeks ago, that You intented to have some farther conversation with me through Mr Pickering. Not having had the pleasure to see Mr Pickering since, and going to depart for New york in a few days I think it my duty to inform Your Excellency of this in order to receive

Your commands. Waiting which I have the honor to be with the highest respect Sir Your Excellency’s most obidient and humble servant
          
            J. Erick Bollmann
          
        